      Case 1:21-cv-00074-JRH-BKE Document 16 Filed 06/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

CLINTON A. PATTERSON, individually,    )
and CLINTON A. PATTERSON, as           )
administrator of the Estate of Katie R.)
Patterson,                             )
                                       )
            Plaintiffs,                )
                                       )
      v.                               )        CV 121-074
                                       )
SPECIALIZED LOAN SERVICING, LLC )
and U.S. NATIONAL ASSOCIATION, AS )
TRUSTEE FOR MASTER ASSET BACKED )
SECURITIES TRUST 2006-AB1,             )
MORTGAGE PASS-THROUGH                  )
CERTIFICATES, SERIES 2006-AB1,         )
                                       )
            Defendants.                )
          __________________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            __________________________________________________________

       Defendant Specialized Loan Servicing, LLC (“SLS’) requests a stay of the proceedings

pending Plaintiffs’ payment of attorneys’ fees and costs incurred in a prior action, pursuant to

Fed. R. Civ. P. 41(d).     The Court REPORTS and RECOMMENDS SLS’s motion be

DENIED. (Doc. no. 11.)

I.     Background

       On July 1, 2020, Plaintiffs filed suit against SLS in the Superior Court of McDuffie

County, and SLS removed the action to this Court on the basis of federal question jurisdiction

on August 10, 2020. Patterson v. Specialized Loan Servicing, LLC, CV 120-112, doc. no. 1

(S.D. Ga. Sept. 29, 2020). In this first action, Plaintiffs alleged SLS failed to apply a payoff to
         Case 1:21-cv-00074-JRH-BKE Document 16 Filed 06/15/21 Page 2 of 3




a mortgage loan and release the security deed, and asserted claims for breach of contract,

violation of the Fair Debt Collection Practices Act (“FDCPA”), and slander of title. Id. at 2,

10-12.

         On August 14, 2020, SLS moved to dismiss the complaint for failure to state a claim.

Id., doc. nos. 5-6. After receiving extensions to respond to the dismissal motion, Plaintiffs

filed a voluntary dismissal on September 18, 2020. Id., doc. nos. 15, 18. On that same date,

counsel for Plaintiffs informed counsel for SLS of his clients’ intention to fix the pleading

deficiencies highlighted in the motion to dismiss by starting over with a new complaint in a

new lawsuit. (Doc. no. 15-1, p. 2.) On March 19, 2021, Plaintiffs filed suit against Defendants

in the Superior Court of McDuffie County based on the same factual allegations, asserting state

law claims only with no FDCPA claim, and Defendants removed to this Court based on

diversity of citizenship. (Doc. no. 1.)

II.      Discussion

         Fed. R. Civ. P. 41(d) provides as follows:

                 If a plaintiff who previously dismissed an action in any court files an
         action based on or including the same claim against the same defendant, the
         court:
                 (1) may order the plaintiff to pay all or part of the costs of that previous
         action; and
                 (2) may stay the proceedings until the plaintiff has complied.

Rule 41(d) is a deterrent to forum shopping, vexatious litigation, and attempts to gain a tactical

advantage by dismissing and refiling. Sargeant v. Hall, 951 F.3d 1280, 1287 (11th Cir. 2020).

The facts here do not justify an award of costs and fees.

         The motion to dismiss by SLS achieved an outcome SLS should have reasonably

anticipated, i.e., a new complaint abandoning the FDCPA claim, materially revising the



                                                  2
      Case 1:21-cv-00074-JRH-BKE Document 16 Filed 06/15/21 Page 3 of 3




breach of contract and slander of title claims, and adding new claims. This same outcome

could have occurred in the first action had Plaintiffs merely obtained leave of court to file an

amended complaint.      While SLS may complain dismissing and refiling forced them to

remove the case twice, it was well within Plaintiffs’ discretion to file the second action in

state court without the federal claims, and Plaintiffs should not be penalized for SLS’s

decision to remove the second action based on diversity of citizenship.

       That counsel for SLS had to “re-familiarize themselves with the issues” when the

second action was filed is not compelling because just over five months transpired between

dismissal and refiling, little transpired in the litigation before the first dismissal, and SLS

knew a second lawsuit was coming. Finally, while unnecessary to decide this issue, the

Court notes Rule 41(d) may not even apply because Plaintiffs originally filed the second

action in state court. See Sargeant, 951 F.3d at 1288 n.2 (“We do not address whether Rule

41(d) applies where the second action is filed in state court and then successfully removed to

federal court, as that scenario is not presented here.”).

       For these reasons, the Motion for A Stay of Proceedings Pending the Payment of

Costs, Including Attorneys’ Fees Pursuant to Rule 41(d) should be DENIED. (Doc. no. 11.)

       SO REPORTED and RECOMMENDED this 15th day of June, 2021, at Augusta,

Georgia.




                                                3
